Citation Nr: 1523853	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-32 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Texas Health Care System


THE ISSUE

Entitlement to an annual clothing allowance for the 2012 calendar year.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from May to October 1985, from February 1986 to February 1990, and from January to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 decision of the Department of Veterans Affairs (VA) North Texas Health Care System.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include lumbar spine degenerative disc disease with limited motion.

2.  VA issued a brace for the Veteran's service-connected low back disability in October 2012, and the October 2012 inspecting designee described the new back brace as rigid.

3.  The Veteran's rigid back brace is an example of an item that tends to wear or tear clothing.


CONCLUSION OF LAW

The criteria for eligibility for an annual clothing allowance for the 2012 calendar year are met.  38 U.S.C.A. §§ 1162, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.810 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking a clothing allowance due to additional wear or tear on his clothing from a back brace, TENS (transcutaneous electrical nerve stimulation) unit, bilateral wrist splints, and bilateral knee braces.

A veteran is entitled to one annual clothing allowance if the Undersecretary for Health or a designee certifies that the veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited, a wheelchair) which tends to wear or tear clothing; or the veteran uses medication prescribed by a physician for one skin condition, which is due to a service-connected disability, that causes irreparable damage to the veteran's outergarments.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a)(1)(ii)(A), (B).

In the present case, Veteran is service-connected for lumbar spine degenerative disc disease with limited motion, a right shoulder disability, residuals of a right groin strain, residuals of a right fifth metacarpal (dominant) fracture, and hemorrhoids.  Although the evidence of record confirms that he has been issued knee braces and wrist splints, he is not service-connected for any knee or wrist disabilities.  Also, he is not service-connected for any loss or loss of use of a hand or foot.  Similarly, although he is service-connected for hemorrhoids, he has not asserted and the evidence does not reflect that any medication prescribed by a physician causes irreparable damage to his outergarments.  Therefore, he is not entitled to a clothing allowance on the basis of any orthopedic appliance or medication used for such disabilities.

Regarding his service-connected low back disability, however, in October 2012 the Veteran reported to the Prosthetic Treatment Center for inspection of his devices.  He was wearing an elastic, non-rigid back support issued in 2008.  The inspecting designee indicated that the Veteran "did not bring [his] rigid back brace issued" by North Texas Health Care System in October 2012.  The Board observes that VA treatment records reflect that the Veteran was issued a lumbosacral orthosis one day earlier for his service-connected low back disability.  
In VHA Handbook 1173.15 (Clothing Allowance Benefit), VA provides guidance regarding prosthetics and orthopedic appliances.  Examples of items that tend to tear and wear clothing include rigid braces and rigid orthotics.  In comparison, TENS units and elastic/flexible braces are examples of items that do not tend to tear and wear clothing.

Because VA issued the Veteran a back brace, which was identified as rigid, for his service-connected low back disability in October 2012, and because rigid braces tend to wear and tear clothing, unlike TENS units and flexible braces, the Board resolves all reasonable doubt in favor of the Veteran and finds that entitlement to a clothing allowance for the 2012 calendar year is warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An annual clothing allowance pursuant to 38 U.S.C.A. § 1162 for calendar year 2012 is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


